Citation Nr: 1523683	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  11-12 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for peripheral neuropathy of both upper extremities.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to November 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that he has bilateral upper extremity peripheral neuropathy secondary to/as a complication of his service-connected diabetes mellitus.  At the April 2015 hearing, he indicated that he was submitting additional evidence with a waiver of AOJ consideration.  Upon brief review of the submission, the undersigned observed that it showed a diagnosis of upper extremity peripheral neuropathy.  The submission was to be associated with the Veteran's electronic record; a review of the current record before the Board found that has not yet occurred.  As the evidence submitted was identified as pertinent (and as it was accepted for, and is part of, the record), it must be located and associated with the record on appeal.  (And if it cannot be located, duplicate copies must be sought.)

Further, as the record shows a diagnosis of upper extremity peripheral neuropathy and the Veteran has established service connection for diabetes mellitus the critical question becomes whether there is a nexus between the two.  As that is a medical question, an examination to secure an advisory medical opinion in the matter is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should conduct an exhaustive search for the evidence the veteran submitted at the April 2015, and upon securing it associate it with the Veteran's electronic record.  If the evidence cannot be located, the Veteran should be asked to provide duplicate copies for the record (and the AOJ should assist him in the matter, as appropriate).  

2.  The AOJ should secure for the record all outstanding and/or updated (VA and/or private) records of treatment and evaluation the Veteran has received for upper extremity neuropathy.  He must assist in the matter by identifying the providers and submitting any releases needed to secure private records.

3.  Thereafter, the AOJ should arrange for the Veteran to be examined by a neurologist to confirm the presence, and determine the likely etiology, of his upper extremity peripheral neuropathy.  The Veteran's entire record, to include this remand, must be reviewed by the examiner in conjunction with the examination, and any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

1.  Does the Veteran have peripheral neuropathy of the upper extremities?  If not, please reconcile that finding with the notation of upper extremity peripheral neuropathy in the record (including as noted in the evidence submitted at the April 2015 hearing.

2.  Identify the likely etiology for any upper extremity peripheral neuropathy found.  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to/a complication of or caused or aggravated by his service-connected diabetes mellitus?  If they are found to be unrelated, the examiner should identify the etiological factor(s) for the upper extremity peripheral neuropathy considered more likely.

The examiner should include rationale with all opinions.

4.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

